          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            NEWNAN DIVISION

DARRYL M. RESHAW,                                )
                                                 )
                                                 )
                      Plaintiff,                 )   CIVIL ACTION FILE
                                                 )   NO. _______________
v.                                               )
                                                 )   Removed from the Superior
SELECT PORTFOLIO SERVICING,                      )   Court of Fayette County
INC.,                                            )
                                                 )   No. 2020V-0198 WFS
                                                 )
                      Defendant.                 )


                               NOTICE OF REMOVAL


          Select Portfolio Servicing, Inc. (“SPS”) removes this action from the Superior

Court of Fayette County, Georgia, to the United States District Court for the

Northern District of Georgia under 28 U.S.C. §§ 1332, 1441, and 1446. Plaintiff

Darryl M. Reshaw and SPS are completely diverse, and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                          PROCEDURAL REQUIREMENTS

          1.    Reshaw filed this action in the Superior Court of Fayette County,

Georgia (No. 2020V-0198 WFS) on March 16, 2020. He has not served SPS with a

summons or perfected service of process. SPS is timely filing this Notice of Removal



43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 2 of 8




within 30 days of receiving a copy of Reshaw’s Complaint. See 28 U.S.C. § 1446(b)

(“The notice of removal … shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading”); Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 119 S. Ct. 1322 (1999)

(finding 30-day removal period runs from date of service of summons and

complaint).

          2.   Copies of all process, pleadings, and orders in the state court action are

attached as Exhibit “A” as required by 28 U.S.C. § 1446.

          3.   The United States District Court for the Northern District of Georgia,

Newnan Division, is the federal district and division embracing the Superior Court

of Fayette County, Georgia. See 28 U.S.C. §§ 90(a)(4) and 1441(a).

          4.   SPS is giving prompt written notice of this Notice of Removal to

Reshaw and the Superior Court of Fayette County as required by 28 U.S.C. §

1446(d).

                            REMOVAL JURISDICTION

               I.    The parties are completely diverse.

          5.   Federal courts have diversity jurisdiction over civil actions between

citizens of different states where the amount in controversy exceeds $75,000.00. See

28 U.S.C. § 1332. Removal based on diversity jurisdiction is possible “if there is


                                           -2-
43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 3 of 8




complete diversity between all named plaintiffs and all named defendants, and no

defendant is a citizen of the forum State.” Lincoln Prop. Co. v. Roche, 546 U.S. 81,

84, 126 S. Ct. 606 (2005).

          6.   Reshaw alleges he is a resident of Fayette County, Georgia. (Compl. ¶

2.) Plaintiff is therefore a citizen of Georgia. See Travaglio v. Am. Express Co., 735

F.3d 1266, 1269 (11th Cir. 2013) (explaining that natural person’s citizenship is

determined by person’s residency and “intention to remain there indefinitely”).

          7.   SPS is a corporation organized under Utah law, with its principal place

of business in Utah. See 28 U.S.C. § 1332(c)(1) (stating that corporation is citizen

of every State where it has been incorporated and the State where it has its principal

place of business); Fritz v. Am. Home Shield Corp., 751 F.2d 1152, 1153 (11th Cir.

1985) (noting that § 1332(c) “furnishes a dual base for citizenship” for corporations).

SPS is a citizen of Utah and not a citizen of Georgia for diversity jurisdiction

purposes.

          8.   There is complete diversity between Reshaw and SPS.

               II.   The amount in controversy exceeds $75,000.

          9.   It is apparent from the face of Reshaw’s Complaint that the amount in

controversy exceeds $75,000.00. See Williams v. Best Buy Co., Inc., 269 F.3d 1316,

1319 (11th Cir. 2001) (“When the complaint does not claim a specific amount of


                                          -3-
43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 4 of 8




damages, removal from state court is proper if it is facially apparent from the

complaint that the amount in controversy exceeds the jurisdictional requirement.”).

          10.   Reshaw alleges nine causes of action, seeking non-specific “actual and

punitive damages” for each claim. However, Reshaw’s general prayer for relief

alleges he is entitled to “[m]onetary relief over $200,000 but not more than

$2,000,000.00[.]” (Compl., Prayer for Relief at p. 26.)

          11.   Further, Reshaw alleges he secured his repayment of a $569,000.00

mortgage loan by granting Mortgage Electronic Registration Systems, Inc.

(“MERS”), as grantee and nominee for Countrywide Bank, a security deed to Fayette

County real property. (Compl. ¶¶ 35-38).1 By executing the security deed, Reshaw

conveyed the real property’s legal title to MERS and its assignees, leaving Reshaw

a “mere equity of redemption and right of possession of the realty until the secured

debt has been satisfied in full.” McCarter v. Bankers Trust Co., 247 Ga. App. 129,

132, 543 S.E.2d 755 (2000) (citing O.C.G.A. § 44-14-60 (stating that security deed

“shall pass the title of the property to the grantee until the debt or debts … shall be

fully paid.”)).


1
      This is at least Reshaw’s fourth lawsuit challenging the servicing and
foreclosure of the same defaulted mortgage loan. This Court dismissed his most
recent lawsuit with prejudice under Federal Rule of Civil Procedure 12(b)(6). See
Reshaw v. Select Portfolio Servicing, Inc., No. 3:18-cv-00109-TCB (dismissed with
prejudice on August 27, 2019.)
                                           -4-
43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 5 of 8




          12.   Reshaw seeks equitable and injunctive relief declaring this his loan

documents are unenforceable against him, and that no party can foreclose his

property interest under the terms of his security deed – even though he is not making

loan payments. (Compl., Prayer for Relief.) Where a plaintiff seeks equitable relief,

“it is well established that the amount in controversy is measured by the object of

the litigation.” Ericsson GE Mobile Communications, Inc. v. Motorola

Communications & Electronics, Inc., 120 F.3d 216, 218 (11th Cir. 1997) (quotation

omitted). The Court may look beyond the pleadings to determine the value of the

“object of the litigation.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir.

2010).

          13.   Here, the “object of the ligation” is the real property conveyed by

Reshaw’s security deed. See U.S. Bank NA v. Smith, 693 F. App’x 837, 830 (11th

Cir. June 2, 2017) (finding that value of house is measure of amount in controversy

in removed foreclosure action); Bohannan v. PHH Mortgage Corp., 665 F. App’x

760, 761 n.2 (11th Cir. 2016) (finding that foreclosure sale price represented amount

in controversy in action to invalidate non-judicial foreclosure sale). According to the

Fayette County Tax Assessor’s online records, the subject property at 345 Phillips

Drive, Fayetteville, Georgia 30214 is valued at $527,100.00 for tax year 2019.




                                          -5-
43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 6 of 8




Copies of Reshaw’s security deed and the internet-accessible Fayette County Tax

Assessor Property summary are attached hereto collectively as Exhibit “B.”

          14.   The amount in controversy therefore exceeds this Court’s $75,000

removal jurisdiction threshold.

                ADOPTION AND RESERVATION OF DEFENSES

          Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of SPS’s rights to assert any defense or affirmative matter, including,

but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2)

improper venue; (3) insufficiency of process; (4) insufficiency of service of process;

(5) improper joinder of claims and/or parties; (6) failure to state a claim; (7) the

mandatory arbitrability of some or all of the claims; (8) failure to join indispensable

parties; or (9) any other defense available under O.C.G.A. § 9-11-12 or Fed. R. Civ.

P. 12, any state or federal statute, or otherwise.

                                   CONCLUSION

          WHEREFORE, SPS respectfully requests that this Court take jurisdiction and

issue all necessary orders and process to remove this action from the Superior Court

of Fayette County, Georgia, to the United States District Court for the Northern

District of Georgia, Newnan Division.




                                          -6-
43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 7 of 8




          Respectfully submitted this 30th day of April, 2020.

                                                 /s/ Louis G. Fiorilla
                                                 Louis G. Fiorilla
                                                 Georgia Bar No. 910188
                                                 lfiorilla@burr.com

                                                 Attorneys for Select Portfolio
                                                 Servicing, Inc.

BURR & FORMAN LLP
171 17th Street, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244




                                           -7-
43401094 v1
          Case 3:20-cv-00063-TCB-RGV Document 1 Filed 04/30/20 Page 8 of 8




                             CERTIFICATE OF SERVICE


          I hereby certify that on this 30th day of April, 2020, I presented the foregoing

NOTICE OF REMOVAL to the Clerk of Court for filing and uploading to the

CM/ECF system, and that I served a true and correct copy of the document via

United States First Class Mail, postage prepaid, addressed as follows:


                       Darryl M. Reshaw
                       345 Phillips Dr.
                       Fayetteville, Georgia 30214
                       Plaintiff Pro Se


                                                   s/ Louis G. Fiorilla
                                                   Louis G. Fiorilla
                                                   Georgia Bar No. 910188

BURR & FORMAN LLP
171 17th Street, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244




                                             -8-
43401094 v1
